Citation Nr: 1004482	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression, memory loss, and lack of 
concentration.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder, to include depression, memory loss, 
and lack of concentration, is not related to active duty 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, memory loss, 
and lack of concentration, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a psychiatric disorder, to include 
depression, memory loss, and lack of concentration, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to the initial 
adjudication of the Veteran's claim, January 2006 and April 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Although no examination was provided regarding the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder, none is required.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed 
disability may be associated with the inservice event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
indicate that a psychiatric disorder, to include depression, 
memory loss, and lack of concentration, may be related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006) (noting that the third element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and active service, including equivocal or non-
specific medical evidence or credible lay evidence of 
continuity of symptomatology).  Finally, there is no 
indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini, 18 Vet. App. at 112.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran alleges that he currently has a psychiatric 
disorder, to include symptoms of depression, memory loss, 
and lack of concentration, which are related to service.  
Specifically, the Veteran reported that he injured his head 
during service when a metal object hit him in the head.  He 
reported that he believes that he had a concussion at the 
time of the injury because he was unconscious for 
approximately 20 seconds, and he slept most of the day for a 
couple of hours after the incident.  The Veteran contends 
that his current psychiatric disorder is related to this 
inservice head injury.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran's service treatment records are negative for any 
complaints of or treatment for an inservice head injury or a 
psychiatric disorder.  A June 1962 entrance examination 
reveals that the Veteran's head, face, neck, scalp, and skin 
were normal on examination, and there was no evidence of any 
identifying body marks or tattoos.  An August 1966 
separation examination also indicates that the Veteran's 
head, face, neck, scalp, and skin were normal on 
examination.  However, the August 1966 examination notes 
that the Veteran had a scar on his forehead at separation.


Private treatment records from February 1999 through April 
2005 reveal diagnoses of and treatment for depression.  A 
February 1999 treatment record notes the Veteran's 
complaints of depression after his wife left him and asked 
for a divorce.  The Veteran reported mood swings, 
aggression, suicidal thoughts, and fear of losing his job.  
The diagnosis was depression.  Another February 1999 
treatment record reflects the Veteran's complaints of 
depression over the prior 6 years.  In March 1999, the 
Veteran complained of feeling depressed his entire life.  In 
September 2002, the Veteran reported that he went through a 
very messy divorce three years before, that he was forced to 
sell his farm, and that he lost his job.  He indicated that 
he did not work for 1.5 years, and that he moved in with his 
mother.  The Veteran reported trouble with depression, 
suicidal thoughts, anger, bitterness, inability to 
concentrate, grief, and fatigue.  The diagnosis was 
dysthymic disorder.  In October 2002, the Veteran complained 
of anger, guilt, and depression.  The diagnosis was 
dysthymic disorder.  A November 2002 treatment record also 
notes the Veteran's complaints of depression.  He reported 
that he saw a counselor three times, and that he started 
taking Prozac, which helped him to feel a little better.  In 
February 2003, the Veteran again complained of depression.

VA treatment records from June 1999 through January 2000 
also reflect the Veteran's complaints of and treatment for 
depression.  In June 1999, the Veteran complained of 
increased feelings of depression, noting that his wife left 
him 6 months before after 25 years of marriage and that he 
was laid off from his job one week after his wife left.  The 
Veteran denied a history of physical abuse to his wife, but 
reported mood swings and verbal outbursts.  He noted that he 
felt that he was depressed for a long time, but that he just 
sought treatment.  He reported that he was preoccupied with 
death and suicidal thoughts, but denied suicidal plans or 
homicidal ideation.  The diagnoses included depression and 
marital problems.  A July 1999 treatment record reflects the 
Veteran's complaints of depression.  He reported that he 
first sought treatment for depression in February 1999, but 
that he felt that he had experienced depression throughout 
his life, since 7th grade.  He stated that he was recently 
laid off from a job, and that his wife left him.  The VA 
physician noted that the Veteran had a history of depressive 
symptoms through his adult life with contributing factors 
including a recent separation from his wife, sale of his 
home, unemployment, and alienation from joint friends.  The 
Veteran underwent counseling from August 1999 through 
January 2000 for depression.


The Veteran submitted copies of pages from his journal, 
dated in 1966, which detail the Veteran's reported head 
injury.  Specifically, the journal entry reflects that the 
Veteran was hit in the head by a pelican hook, and that the 
blow knocked him down and almost over the side of the ship.  
The journal entry further reveals that the Veteran noticed 
blood running into his eye, that the hook took a gouge out 
of his forehead about as big as a half dollar, and that the 
Veteran saw a doctor who told him that he would probably 
have a scar from the injury.

Also, the Veteran submitted a copy of a letter that he wrote 
to his parents during service, dated in February 1966.  In 
the letter, the Veteran told his parents that he injured his 
head when a hook weighing approximately 30 pounds slipped 
from his friend's hand and hit him in the back so hard that 
his head hit a piece of steel which knocked him out.  He 
reported that he had a gash on his forehead at the time, but 
that it had been a month since the injury, and it had 
healed.  He indicated that he still had a scar about as 
large as a quarter.

In January 2006, the Veteran's brother submitted a 
statement.  He reported that he served onboard the USS 
FLETCHER with the Veteran in January 1966, and that the 
Veteran was assigned to tender lines on the main deck.  He 
stated that he saw the Veteran an hour after he injured his 
head wearing a full bandage, and coming out of the sick bay.  
The Veteran's brother recalled that when he asked the 
Veteran what had happened, the Veteran stated that he was 
hit in the head with one of the tender lines, which knocked 
him out.  The Veteran's brother also indicated that the 
Veteran wore a head bandage for several weeks afterwards, 
and that he had a scar that the Veteran's brother 
"believe[s] is still visible today."

In support of his claim, the Veteran submitted a copy of a 
newspaper article regarding a study which linked head 
injuries with depression.  In a statement submitted with the 
article, the Veteran indicated that his symptoms included 
short term memory loss, loss of concentration, and deep 
depression.

The Board finds that the evidence of record does not support 
entitlement to service connection for a psychiatric 
disorder, to include depression, memory loss, and lack of 
concentration.  There is evidence of current diagnoses of 
depression and dysthymic disorder.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's service 
treatment records do not reflect that he had a head injury 
during service, the Veteran provided competent and credible 
statements that he injured his head during service, which 
are corroborated by the evidence of record, including the 
Veteran's separation examination which notes a scar on his 
forehead, copies of his journal pages from 1966, copies of a 
letter to his parents dated in February 1966, and a January 
2006 statement from his brother who observed the Veteran 
with a bandage on his head during service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting 
that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness 
has actually observed and is within the realm of his 
personal knowledge).  Thus, the Veteran's lay testimony is 
credible evidence that he injured his head during active 
duty service.

However, the remaining evidence of record does not support a 
nexus between the Veteran's current psychiatric disorder and 
his active duty service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability).  There is no medical evidence 
of record which indicates that the Veteran's psychiatric 
disorder is related to service, to include an inservice head 
injury.  In this, and in other cases, only independent 
medical evidence may be considered to support Board 
findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, there is no medical 
evidence of record linking the Veteran's psychiatric 
disorder to service or to any incident of service.  
Additionally, the first medical evidence of any psychiatric 
disorder was in February 1999, over 32 years after service 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  


In support of his claim, the Veteran submitted a newspaper 
article reflecting that a study found a relationship between 
head injuries and depression.  While the article explains 
that the study showed that the "lifetime prevalence of major 
depression was 18.5 percent in the head-injury group and 
13.4 percent among the" other participants, this article 
does not address the facts in this particular Veteran's 
case, does not amount to competent medical evidence of a 
nexus between the Veteran's current psychiatric disorder and 
any head injury incurred in service, and is unsupported by a 
medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  Thus, the newspaper 
article is not competent medical evidence of a nexus between 
the Veteran's inservice head injury and his current 
psychiatric disorder.

Moreover, there is no medical or lay evidence of continuity 
of symptomatology for any psychiatric disorder since service 
discharge.  The Veteran has not reported that his 
psychiatric symptomatology began during active duty service.  
The Veteran's post-service treatment records reflect that he 
noted the onset of depression at different times in his 
life, to include as early as 7th grade, after his divorce in 
1999, and 6 years before his divorce.  The Veteran did not 
indicate in any of those records that his symptoms began 
after his inservice head injury.  As such, the evidence of 
record does not support a finding that the Veteran has 
continuously experienced symptoms of a psychiatric disorder 
since service discharge.

The Board acknowledges the Veteran's lay statements that his 
current psychiatric disorder is related to service, and 
specifically, to an inservice head injury.  The Veteran can 
provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to what 
symptoms he experienced while in service.  See, e.g., Layno, 
6 Vet. App. at 469.  Nevertheless, the Veteran's statements 
that his current psychiatric disorder is related to his 
military service are not competent evidence of a nexus 
between any current disorder and service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  Absent medical 
evidence that the Veteran's psychiatric disorder is related 
to service, service connection is not warranted.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (noting that the 
question of whether a diagnosed disability is etiologically 
related to active service requires competent medical 
evidence).

As there is no competent evidence providing the required 
nexus between military service and a psychiatric disorder, 
service connection for is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for a psychiatric disorder, to include 
depression, memory loss, and lack of concentration, is 
denied.


REMAND

The Veteran contends that he has residuals of a head injury 
which was incurred during service.  As discussed above, in 
various statements, the Veteran reported that he injured his 
head when he was struck by a cable, a hook or a piece of 
steel, and that he was taken to the medic and "patched up."  
He noted that his head was bleeding, and that it was 
bandaged several times.  The Veteran's August 1966 
separation examination reflects a notation indicating that 
he had a scar on his forehead.  Although the medical 
evidence of record does not reveal a diagnosis of any 
residuals of the inservice head injury, to include a 
forehead scar, the Veteran's brother reported in a January 
2006 statement that he believed the Veteran's scar was still 
visible today.  However, there is no conclusive evidence, 
whether medical or lay, that the Veteran has a scar on his 
forehead from a head injury.  Thus, a VA examination should 
be conducted to determine whether the presence of a scar on 
his forehead, and whether that any scar found is related to 
his military service, to include as due to any incident 
therein.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
whether he currently has any residuals of 
a head injury, to include a scar on his 
forehead.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and postservice treatment records 
and after conducting an interview and 
physical examination of the Veteran, the 
VA examiner must state whether the Veteran 
currently has residuals of a head injury, 
to include a scar on his forehead, and if 
so, whether it was caused or aggravated by 
his active duty service.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


